Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9, 10, and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Group I, species of Fig. 6A/6B, claims 1, 2, 9, 10, and 12-17 in the reply filed on 06/28/2021 is acknowledged.

Claim interpretation
Applicant is calling the shape of the cooling channel from the mean line to the pressure or suction side to have an L-shape. Firstly, it must be noted that the shape of an “L” is subject the font style used. For example, “L” and “L” and “L” are all Ls in different font styles. Secondly, applicant’s depiction of the letters convey a very liberal interpretation of the shape of the letters. For example, the limitation is reciting the shape 

    PNG
    media_image1.png
    531
    504
    media_image1.png
    Greyscale

Annotated Fig. 3A of applicant


    PNG
    media_image2.png
    527
    477
    media_image2.png
    Greyscale

Annotated Fig. 6A of applicant

Claim Objections
Applicant is advised that should claim 1 be found allowable, claims 2 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In view of applicant’s election of Group I, species of Fig. 6A/6B, the only applicable elected limitation is the L shape, hence claims 2 and 9 become substantial duplicate of claim 1.
Applicant is advised that should claim 14 be found allowable, claims 15-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance:
the limitation “the fore and aft tube walls, the pressure side tube wall, and the suction side tube wall of the first rib are solid except for at least one cooling aperture in the suction side tube wall that connects the rib passage to a leg of the L-shape of the suction side portion of the continuous cooling channel that extends along the suction side of the airfoil wall” of claim 25 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. There is no disclosure in the specification that the limitations reciting that the fore and aft tube walls, the pressure side tube wall, and the suction side tube wall of the first rib are solid except for at least one cooling aperture in the suction side tube wall that connects the rib passage to a leg of the L-shape of the suction side portion of the continuous cooling channel that extends along the suction side of the airfoil wall had been disclosed in the specification. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
the limitation “the suction side portion and the pressure side portion of the continuous cooling channel collectively include exclusive exit cooling holes in a leg of the L-shape of the pressure side portion of the continuous cooling channel that extends along the pressure side of the airfoil wall such that, in order to exit the continuous cooling channel, cooling air fed from the rib passage of the first rib through the at least one cooling aperture into the continuous cooling channel must flow from the L-shape of the suction side portion to the L- shape of the 
the limitation “the suction side portion and the pressure side portion of the continuous cooling channel collectively include at least one exclusive exit cooling aperture in the pressure side tube wall of the second rib such that, in order to exit the continuous cooling channel, cooling air fed from the rib passage of the first rib through the at least one cooling aperture into the continuous cooling channel must flow from the L-shape of the suction side portion to the L-shape of the pressure side portion” of claim 27 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. There is no disclosure in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, 14-17, 21-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 5,624,231), referred to hereafter as Ohtomo in view of Lee et al. (US 2007/0128034), referred to hereafter as Lee.
With regard to claim 1:
Ohtomo discloses an airfoil comprising: an airfoil wall defining a leading end, a trailing end, a pressure side, a suction side (Fig. 7), and a mean line from 
Ohtomo does not appear to explicitly disclose that the walls meet at corners such that the tube portion has a quadrilateral shape in cross- section.
However, Lee, which is in the same field of endeavor of airfoils with tubes and cooling channels, teaches an airfoil similar to the airfoil of applicant and Ohtomo with ribs defining tube portions and cooling channels and further teaches that the tube portion has a quadrilateral shape in cross- section ([0060], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements 

    PNG
    media_image3.png
    352
    436
    media_image3.png
    Greyscale

Annotated Fig. 7 of Ohtomo

With regard to claim 2, the combination of Ohtomo and Lee further discloses that the pressure side portion is the L-shape and the suction side portion is the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 9, the combination of Ohtomo and Lee further discloses that the pressure side portion is selected from the T-shape and the L-shape, and the suction side portion is selected from the T-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 10, the combination of Ohtomo and Lee further discloses that the pressure side portion is selected from the I-shape and the L-shape, and the suction side portion is selected from the I-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 14: 
Ohtomo discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (title, Col. 1; lines 6-17, Col. 7; lines 5-7, note also that the compressor, combustor, and turbine are components of a gas turbine engine), the turbine section having an airfoil that includes an airfoil wall defining a leading end, a trailing end, a pressure side, a suction side (Fig. 7), and a mean line from the leading end to the trailing end that is equidistant from the pressure side and the suction side (Fig. 7), and first and second ribs (annotated Fig. 7) each connecting the pressure side and the suction side, each of the first and second ribs defining a tube portion (annotated Fig. 7) circumscribing a rib passage, the tube portion having fore and aft tube walls (annotated Fig. 7), a pressure side tube wall, and a suction side tube wall (annotated Fig. 7), the pressure side tube wall and the suction side tube wall meeting the each of the fore and aft tube walls (annotated Fig. 7), and first and second connector arms (annotated Fig. 7) solely joining the tube portion to, respectively, the pressure side and the suction side, the first rib, the second rib, and the airfoil wall bounding a continuous cooling channel there between (Fig. 7), 
Ohtomo does not appear to explicitly disclose that the walls meet at corners such that the tube portion has a quadrilateral shape in cross- section.
However, Lee, which is in the same field of endeavor of airfoils with tubes and cooling channels, teaches an airfoil similar to the airfoil of applicant and Ohtomo with ribs defining tube portions and cooling channels and further teaches that the tube portion has a quadrilateral shape in cross- section ([0060], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the quadrilateral shape of Lee with the tube portion of Ohtomo, to yield predictable results of cooling the airfoil, as both references and the claimed invention are directed to airfoils with tubes and cooling channels. Such a modification will have the predictable results of cooling the airfoil and has a reasonable expectation of success as demonstrated by Lee.

With regard to claim 15, the combination of Ohtomo and Lee further discloses that the pressure side portion is the L-shape and the suction side portion is the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 16, the combination of Ohtomo and Lee further discloses that the pressure side portion is selected from the T-shape and the L-shape, and the suction side portion is selected from the T-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 17, the combination of Ohtomo and Lee further discloses that the pressure side portion is selected from the I-shape and the L-shape, and the suction side portion is selected from the I-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 21, the combination of Ohtomo and Lee further discloses that at least the fore and aft tube walls are, relative to the rib passage, convex (this is disclosed in both annotated Fig. 7 of Ohtomo and Fig. 2 of Lee, hence this limitation is met before and after the modification with Lee).

With regard to claim 22, the combination of Ohtomo and Lee further discloses that the cross-sectioned shape of the pressure side portion and the suction side portion is taken in a plane perpendicular to a radial direction of the airfoil wall (Annotated Fig. 7 of Ohtomo).

With regard to claim 23, the combination of Ohtomo and Lee further discloses that a portion of the pressure side tube wall is parallel to the pressure side of the airfoil wall, and a portion of the suction side tube wall is parallel to the suction side of the airfoil 

With regard to claim 24, the combination of Ohtomo and Lee further discloses that the rib passage of each of the first and second ribs is flow isolated from the continuous cooling channel (Ohtomo, Fig. 7).

With regard to claim 28, the combination of Ohtomo and Lee further discloses that the pressure side portion and the suction side portion of the continuous cooling channel each have a two-leg configuration, and the two-leg configuration has two legs that have respective ends that meet at a corner to form the L-shape (Ohtomo, annotated Fig. 7).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 5,624,231), referred to hereafter as Ohtomo in view of Lee et al. (US 2007/0128034), referred to hereafter as Lee, as applied to claim 1 above, and further in view of Marsh et al. (US 2018/0223671), referred to hereafter as Marsh.
With regard to claim 25:
the combination of Ohtomo and Lee discloses the airfoil of claim 1, as set forth above, and further disclose that the fore and aft tube walls, the pressure side tube wall, and the suction side tube wall of the first rib are solid.
the combination of Ohtomo and Lee, in another embodiment in Fig. 20/21 discloses a tube portion having apertures for impingement cooling, but in the embodiment of Fig. 7 does not appear to explicitly disclose, in verbatim, at least one cooling aperture in the suction side tube wall that connects the rib passage to a leg of the L-shape of the suction side portion of the continuous cooling channel that extends along the suction side of the airfoil wall.
However, Marsh, which is in the same field of endeavor of airfoil cooling, teaches an airfoil with ribs including tube portion and connecting arms (Fig. 2) and further teaches the tube portion of the rib includes at least one cooling aperture (25) connecting the rib passage to the continuous cooling channel (Fig. 2) in order to provide impingement cooling ([0018], [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the aperture of Marsh to the tube portion of the combination of Ohtomo and Lee in order to provide impingement cooling, as both references and the claimed invention are directed to airfoil cooling. Such a modification will have the predictable results of impingement cooling and has a reasonable expectation of success as demonstrated by Marsh. After this modification and adding the cooling apertures of Marsh to the tube portion of the combination of Ohtomo and Lee, the combination will have at least one cooling aperture in the suction side tube wall that connects the rib passage to a leg of the L-shape of the suction side portion of the continuous cooling channel that extends along the suction side of the airfoil wall. Note that the claim requires “at least one” cooling hole, hence adding more .
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, 9, 10, 14-17, 21-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 5,624,231), referred to hereafter as Ohtomo.
With regard to claim 1:
Ohtomo discloses an airfoil comprising: an airfoil wall defining a leading end, a trailing end, a pressure side, a suction side (Fig. 7), and a mean line from the leading end to the trailing end that is equidistant from the pressure side and the suction side (Fig. 7); and first and second ribs each connecting the pressure side and the suction side (annotated Fig. 7), each of the first and second ribs defining a tube portion (annotated Fig. 7) circumscribing a rib passage, the tube portion having fore and aft tube walls (annotated Fig. 7), a pressure side tube wall, and a suction side tube wall (annotated Fig. 7), the pressure side tube wall and the suction side tube wall meeting the each of the fore and aft tube walls (annotated Fig. 7), and first and second connector arms (annotated Fig. 7) solely joining the tube portion to, respectively, the pressure side and the suction side (annotated Fig. 7); the first rib, the second rib, and the airfoil wall bounding a continuous cooling channel there between (Fig. 7), the continuous cooling channel having a pressure side portion to the pressure side of the mean line and a suction side portion to the suction side of the mean line (Fig. 7), the pressure 
Ohtomo does not appear to explicitly disclose that the walls meet at corners such that the tube portion has a quadrilateral shape in cross- section.
However, a careful examination of the specification reveals that no criticality for the quadrilateral shape has been shown nor any reason as to why the airfoil of the applicant with these quadrilateral shape tubes would operate any different than the airfoil of Ohtomo, and Applicant has not disclosed that this shape provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, the specification discloses the term “quadrilateral” only once as a general statement in paragraph [0046] as “The tube portions 66 are generally of simple convex quadrilateral shape” without providing any criticality or significance or disclosing any advantage or reason, other than a mere general statement of design preference. Hence the quadrilateral shape is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Ohtomo, and Applicant’s invention, to perform equally well with either tube shape, because both shapes would perform the same function of providing cooling air.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the quadrilateral shape as claimed with the airfoil of Ohtomo in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. 



    PNG
    media_image3.png
    352
    436
    media_image3.png
    Greyscale

Annotated Fig. 7 of Ohtomo

With regard to claim 2, Ohtomo further discloses that the pressure side portion is the L-shape and the suction side portion is the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 9, Ohtomo further discloses that the pressure side portion is selected from the T-shape and the L-shape, and the suction side portion is selected from the T-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 10, Ohtomo further discloses that the pressure side portion is selected from the I-shape and the L-shape, and the suction side portion is selected from the I-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 14: 
Ohtomo discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (title, Col. 1; lines 6-17, Col. 7; lines 5-7, note also that the compressor, combustor, and turbine are components of a gas turbine engine), the turbine section having an airfoil that includes an airfoil wall defining a leading end, a trailing end, a pressure side, a suction side (Fig. 7), and a mean line from the leading end to the trailing end that is equidistant from the pressure side and the suction side (Fig. 7), and first and second ribs (annotated Fig. 7) each connecting the pressure side and the suction side, each of the first and second ribs defining a tube portion (annotated Fig. 7) circumscribing a rib passage, the tube portion having fore and aft tube walls (annotated Fig. 7), a pressure side tube wall, and a suction side tube wall (annotated Fig. 7), the pressure side tube wall and the suction side tube wall meeting the each of the fore and aft tube walls (annotated Fig. 7), and first and second connector arms (annotated Fig. 7) solely joining the tube portion to, respectively, the pressure side and the suction side, the first rib, the second rib, and the airfoil wall bounding a continuous cooling channel there between (Fig. 7), the continuous cooling channel having a pressure side portion to the pressure 
Ohtomo does not appear to explicitly disclose that the walls meet at corners such that the tube portion has a quadrilateral shape in cross- section.
However, a careful examination of the specification reveals that no criticality for the quadrilateral shape has been shown nor any reason as to why the airfoil of the applicant with these quadrilateral shape tubes would operate any different than the airfoil of Ohtomo, and Applicant has not disclosed that this shape provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, the specification discloses the term “quadrilateral” only once as a general statement in paragraph [0046] as “The tube portions 66 are generally of simple convex quadrilateral shape” without providing any criticality or significance or disclosing any advantage or reason, other than a mere general statement of design preference. Hence the quadrilateral shape is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Ohtomo, and Applicant’s invention, to perform equally well with either tube shape, because both shapes would perform the same function of providing cooling air.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the quadrilateral shape as claimed with the airfoil of Ohtomo in order to achieve a desired 

With regard to claim 15, Ohtomo further discloses that the pressure side portion is the L-shape and the suction side portion is the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 16, Ohtomo further discloses that the pressure side portion is selected from the T-shape and the L-shape, and the suction side portion is selected from the T-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 17, Ohtomo further discloses that the pressure side portion is selected from the I-shape and the L-shape, and the suction side portion is selected from the I-shape and the L-shape (Ohtomo, annotated Fig. 7).

With regard to claim 21, Ohtomo further discloses that at least the fore and aft tube walls are, relative to the rib passage, convex (annotated Fig. 7 of Ohtomo).

With regard to claim 22, Ohtomo further discloses that the cross-sectioned shape of the pressure side portion and the suction side portion is taken in a plane perpendicular to a radial direction of the airfoil wall (annotated Fig. 7 of Ohtomo).

With regard to claim 23, Ohtomo further discloses that a portion of the pressure side tube wall is parallel to the pressure side of the airfoil wall, and a portion of the suction side tube wall is parallel to the suction side of the airfoil wall (annotated Fig. 7 of Ohtomo. Note that a portion can be so small that from a geometrical point of view, a curve consists of small straight portions. Also note that Ohtomo has been modified in the rejection of claim 1 above to have quadrilateral shape).

With regard to claim 24, Ohtomo further discloses that the rib passage of each of the first and second ribs is flow isolated from the continuous cooling channel (Ohtomo, Fig. 7).

With regard to claim 28, Ohtomo further discloses that the pressure side portion and the suction side portion of the continuous cooling channel each have a two-leg configuration, and the two-leg configuration has two legs that have respective ends that meet at a corner to form the L-shape (Ohtomo, annotated Fig. 7).


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 5,624,231), referred to hereafter as Ohtomo in view of Marsh et al. (US 2018/0223671), referred to hereafter as Marsh.
With regard to claim 25:
Ohtomo discloses the airfoil of claim 1, as set forth above, and further disclose that the fore and aft tube walls, the pressure side tube wall, and the suction side tube wall of the first rib are solid.
Ohtomo, in another embodiment in Fig. 20/21 discloses a tube portion having apertures for impingement cooling, but in the embodiment of Fig. 7 does not appear to explicitly disclose, in verbatim, at least one cooling aperture in the suction side tube wall that connects the rib passage to a leg of the L-shape of the suction side portion of the continuous cooling channel that extends along the suction side of the airfoil wall.
However, Marsh, which is in the same field of endeavor of airfoil cooling, teaches an airfoil with ribs including tube portion and connecting arms (Fig. 2) and further teaches the tube portion of the rib includes at least one cooling aperture (25) connecting the rib passage to the continuous cooling channel (Fig. 2) in order to provide impingement cooling ([0018], [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the aperture of Marsh to the tube portion of Ohtomo in order to provide impingement cooling, as both references and the claimed invention are directed to airfoil cooling. Such a modification will have the predictable results of impingement cooling and has a reasonable expectation of success as demonstrated by Marsh. After this modification and adding the cooling apertures of Marsh to the tube portion of Ohtomo, the combination will have at least one cooling aperture in the suction side tube wall that connects the rib passage to a leg of the L-shape of the suction 

With regard to claim 26:
Ohtomo discloses the airfoil of claim 25, as set forth above.
Ohtomo does not appear to explicitly disclose the specific cooling hole arrangement of claim 26 where the suction side portion and the pressure side portion of the continuous cooling channel collectively include exclusive exit cooling holes in a leg of the L-shape of the pressure side portion of the continuous cooling channel that extends along the pressure side of the airfoil wall such that, in order to exit the continuous cooling channel, cooling air fed from the rib passage of the first rib through the at least one cooling aperture into the continuous cooling channel must flow from the L-shape of the suction side portion to the L- shape of the pressure side portion.
However, a careful examination of the specification reveals that no criticality for this cooling hole arrangement has been shown nor any reason as to why the cooling hole arrangement of the applicant would operate any different than the cooling hole arrangement of Ohtomo (Ohtomo, see apertures 47 in Fig. 7), and Applicant has not disclosed that this arrangement provides an advantage, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the cooling hole arrangement as claimed with the airfoil of Ohtomo in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

With regard to claim 27:
Ohtomo discloses the airfoil of claim 25, as set forth above.
Ohtomo does not appear to explicitly disclose the specific cooling hole arrangement of claim 27 where the suction side portion and the pressure side portion of the continuous cooling channel collectively include at least one exclusive exit cooling aperture in the pressure side tube wall of the second rib such that, in order to exit the continuous cooling channel, cooling air fed from the rib passage of the first rib through the at least one cooling aperture into the continuous cooling channel must flow from the L-shape of the suction side portion to the L-shape of the pressure side portion.
However, a careful examination of the specification reveals that no criticality for this cooling hole arrangement has been shown nor any reason as to why the cooling hole arrangement of the applicant would operate any different than the cooling hole arrangement of Ohtomo (Ohtomo, see apertures 47 in Fig. 7), and Applicant has not disclosed that this arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Hence the cooling hole arrangement is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Ohtomo, and Applicant’s invention, to perform equally well with either cooling hole arrangement, because both cooling hole arrangement would perform the same function of providing cooling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the cooling hole arrangement as claimed with the airfoil of Ohtomo in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar airfoils with L-shape channels such as US 10,533,427. More specifically see annotated Fig. 4 of US 2017/0101893 below:

    PNG
    media_image4.png
    616
    617
    media_image4.png
    Greyscale

Annotated Fig. 4 of US 2017/0101893

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745